Citation Nr: 1335162	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-36 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.   Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990 and from January to February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case was later transferred to the RO in Indianapolis, Indiana.  

In October 2010, the Veteran testified at a video-conference hearing before the undersigned.  Thereafter, in January 2011 and again in March 2012, the Board remanded the above-captioned claims for additional development.  The Board also remanded a claim for service connection for a right foot disorder, which was granted in a January 2013 rating decision.  Significantly, the Veteran has not contested the effective dates or initial ratings assigned for that condition.  Nor has he otherwise expressed disagreement with the January 2013 adjudication.  Accordingly, the Board considers the issue addressed therein to be fully resolved and, thus, outside the scope of its jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning 'downstream' issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2013).  


FINDING OF FACT

After perfecting an appeal of claims for service connection for right knee and bilateral leg disorders, but prior to the promulgation of a Board decision, the Veteran and his representative submitted April 2013 correspondence and a October 2013 Motion withdrawing the appeal as to those issues.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the claims of entitlement to service connection for right knee and bilateral leg disorders have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  The withdrawal request must be in writing, unless stated on the record during a hearing.  See 38 C.F.R. § 20.204(b) (2013).  

In this case, the Veteran perfected an appeal of his claims for service connection for right foot, right knee, and bilateral leg disorders.  See November 2007 Substantive Appeal.  However, following the grant of the right foot claim, the Veteran and his representative expressed satisfaction with the benefits awarded and indicated a desire to withdraw the appeal as to the remaining issues.  See March 2013 Appeals Satisfaction Notice (received at the Board in April 2013); October 2013 Motion to Withdraw the Appeal.  As such, there remains no allegation of error of fact or law with respect to the right knee and bilateral leg claims, and they are accordingly dismissed.


ORDER

The appeal of service connection for a right knee disorder is dismissed.

The appeal of service connection for a bilateral leg disorder is dismissed.


_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


